Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Schmok (Reg. No. 51,076) on 9/4/2021.
The application has been amended as follows: 
(Currently Amended) A method implemented by an information handling system comprising a processor and a memory accessible by the processor, the method comprising:
loading a set of encrypted binary code into the processor, wherein the set of encrypted binary code has been encrypted based upon a unique key of the processor;
transforming, by an instruction decoder included in the processor, the set of encrypted binary code into a set of instruction control signals using the unique key, wherein the transforming further comprises:
inputting the unique key and the set of encrypted binary code into combinatorial logic circuitry included in the instruction decoder, wherein the combinatorial logic applies the unique key directly to the set of encrypted binary code to transform, in a single clock cycle, a single one encrypted binary code instruction from the set of encrypted binary code to a first one of the set of instruction control signals 
executing, by the processor, a set of instructions based on the set of instruction control signals.  
(Original) The method of claim 1 further comprising:
prohibiting unencrypted native binary code corresponding to the encrypted binary code from being stored in the memory, wherein the unencrypted native binary code comprises at least one native binary code instruction that is executable by a different processor.
(Canceled) 
(Previously Presented) The method of claim 1 further comprising:
generating an address based on a combination of the set of encrypted binary code and the unique key;
accessing a read-only memory using the generated address to retrieve a memory value; and
using the memory value as the set of instruction control signals.
(Original) The method of claim 1 wherein, prior to loading the set of encrypted binary code into the processor, the method further comprises:
retrieving the unique key from a physically unclonable function embedded in the processor;
in response to retrieving the unique key, inhibiting the processor from providing the unique key to an external entity; and
sending the unique key and a processor identifier corresponding to the processor to a software manufacturer.
(Original) The method of claim 5 further comprising:

receiving the set of encrypted binary code from the software manufacturer, wherein the software manufacturer assembled common assembly code using the unique key to create the set of encrypted binary code. 
(Canceled)
(Currently Amended) A system comprising:
a processor;
a memory that stores a set of encrypted binary code that is encrypted based on a unique key that is specific to the processor; and
an instruction decoder in the processor that applies the unique key to the set of encrypted binary code to generate a set of instruction control signals executable by the processor, wherein the instruction decoder comprises logic circuitry that receives the unique key and the set of encrypted binary code as a set of inputs, and applies the unique key directly to the set of encrypted binary code to transform, in a single clock cycle, a single one encrypted binary code instruction from the set of encrypted binary code to a first one of the set of instruction control signals 
(Original) The system of claim 8 further comprising:
the processor that prohibits unencrypted native binary code corresponding to the encrypted binary code from being stored in the memory, wherein the unencrypted native binary code comprises at least one native binary code instruction that is executable by a different processor.
(Canceled) 
(Currently Amended) The system of claim 8 wherein instruction decoder further comprises:

a register that latches the generated address;
memory logic that accesses a read only memory based on the generated address and retrieves a memory value; and
control logic that uses the memory value as the set of instruction control signals.
(Original) The system of claim 8 wherein the system further comprises:
a physically unclonable function that generates the unique key; 
a fuse that inhibits the unique key from being accessed external to the processor. 
(Canceled) 
(Currently Amended) An information handling system comprising:
one or more processors;
a memory coupled to at least one of the processors;
a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:
loading a set of encrypted binary code into the processor, wherein the set of encrypted binary code has been encrypted based upon a unique key of the processor;
transforming, by an instruction decoder included in the processor, the set of encrypted binary code into a set of instruction control signals using the unique key, wherein the transforming further comprises:
inputting the unique key and the set of encrypted binary code into combinatorial logic circuitry included in the instruction decoder, wherein the combinatorial logic applies the unique key directly to the set of encrypted binary code to transform, in a single clock cycle, a single one encrypted binary code instruction from the set of encrypted binary code to a first one of the set of instruction control signals 
executing, by the processor, a set of instructions based on the set of instruction control signals.  
(Original) The information handling system of claim 14 wherein the processors perform additional actions comprising:
prohibiting unencrypted native binary code corresponding to the encrypted binary code from being stored in the memory, wherein the unencrypted native binary code comprises at least one native binary code instruction that is executable by a different one of the processors.
(Canceled) 
(Original) The information handling system of claim 14 wherein the processors perform additional actions comprising:
generating an address based on a combination of the set of encrypted binary code and the unique key;
accessing an internal memory using the generated address to retrieve a memory value; and
using the memory value as the set of instruction control signals.
(Original) The information handling system of claim 14 wherein the processors perform additional actions comprising:
retrieving the unique key from a physically unclonable function embedded in the processor;
in response to retrieving the unique key, inhibiting the processor from providing the unique key to an external entity; and

(Original) The information handling system of claim 18 wherein the processors perform additional actions comprising:
sending a request comprising the processor identifier and devoid of the unique key from the information handling system to the software manufacturer; and
receiving the set of encrypted binary code from the software manufacturer, wherein the software manufacturer assembled common assembly code using the unique key to create the set of encrypted binary code. 
(Canceled) 
Allowable Subject Matter
Claims 1-2, 4-6, 8-9, 11-12, 14-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims 1 and 14, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “loading a set of encrypted binary code into the processor, wherein the set of encrypted binary code has been encrypted based upon a unique key of the processor; transforming, by an instruction decoder included in the processor, the set of encrypted binary code into a set of instruction control signals using the unique key, wherein the transforming further comprises: inputting the unique key and the set of encrypted binary code into combinatorial logic circuitry included in the instruction decoder, wherein the combinatorial logic applies the unique key directly to the set of encrypted binary code to transform, in a single clock 
The independent claim 8, when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record, alone or in combination, fails to clearly teach or fairly suggest, particularly, “a memory that stores a set of encrypted binary code that is encrypted based on a unique key that is specific to the processor; and an instruction decoder in the processor that applies the unique key to the set of encrypted binary code to generate a set of instruction control signals executable by the processor, wherein the instruction decoder comprises logic circuitry that receives the unique key and the set of encrypted binary code as a set of inputs, and applies the unique key directly to the set of encrypted binary code to transform, in a single clock cycle, a single one encrypted binary code instruction from the set of encrypted binary code to a first one of the set of instruction control signals.”
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims 1, 8 and 14, thus are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435